Citation Nr: 0124674	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  93-12 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1992 RO decision which, in pertinent part, 
denied the veteran's claim for service connection for PTSD. 

In February 1995, the Board remanded this matter for 
additional development.  Pursuant to this remand, the RO 
contacted the veteran and asked him to submit additional 
information in regard to his claimed stressors.  Additional 
medical records and service records were added to the claims 
file and the RO attempted to verify the veteran's claimed 
stressor events with the Department of the Army, U.S. Army 
and Joint Services Environmental Support Group (ESG).  
Furthermore, additional VA psychiatric examinations were 
performed in January and February 1999.  Extensive efforts 
were made in an attempt to complete all of the requested 
development and, thereafter, the RO issued two supplemental 
statements of the case (SSOC) to the veteran, with copies to 
his representative, by transmittal letters of November 28, 
2000 and April 25, 2001.  The matter is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  The VA has fulfilled its duty to assist the veteran 
regarding the service connection claim for PTSD.

2.  The evidence does not establish that the veteran engaged 
in combat with the enemy, and there is no credible supporting 
evidence of record establishing that the veteran's claimed 
in-service stressors actually occurred.

3.  The weight of the credible medical evidence establishes 
that the veteran does not have PTSD related to military 
service.



CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent legislation reiterates 
and clarifies VA's well-known duty to assist claimants in the 
development of their claims for VA benefits.   This duty to 
assist requires VA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  This includes assistance in 
obtaining the claimant's service and VA medical records, 
records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Additionally, there is a 
duty to notify the veteran as to the evidence required to 
substantiate his or her claim.

Notwithstanding all of the above, every claimant has the 
responsibility to present and support his or her claim for VA 
benefits, but the Secretary shall give the benefit of the 
doubt to the claimant whenever there is an approximate 
balance of positive and negative evidence regarding any issue 
that is material to the determination of the matter in 
question.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  In addition, 
VA recently promulgated new regulations implementing these 
statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the matters on appeal 
addressed in this decision have been obtained and developed 
by the agency of original jurisdiction, and that all 
reasonable efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim for service 
connection for PTSD have been made.  In this regard, it is 
noted that the veteran has been afforded VA medical 
examinations, as well as the opportunity to present oral 
testimony before the Board, and that he has not made VA aware 
of any additional evidence that may be pertinent to his 
claims and is not yet of record.

Furthermore, the Board notes that the veteran was put on 
notice as to the evidence required to prevail with his claim 
through the February 1993 statement of the case (SOC), the 
February 1995 Board Remand, numerous letters including those 
dated in March and May 1995, and supplemental statements of 
the case (SSOC) dated in November 2000 and April 2001.  The 
veteran was provided with the applicable rules and 
regulations pertaining to his claim and informed of the 
reasons and bases for the RO's determinations.  There is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  In sum, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.


I.  Background

The veteran's service personnel records show he had active 
duty in the Navy from July 1963 to July 1967.  (He served 
under a different last name than his current one; he appears 
to have changed his name after service).  The records 
indicate that he had a tour of overseas service in the 
Republic of Vietnam from February 1966, which was to end in 
July 1967.  Several awards and decorations were listed, none 
of which evidences conclusive participation in combat.  The 
DD Form 214 indicates that his duty consistent with a 
civilian occupation of deck hand.  
 
The veteran was the subject of various disciplinary actions 
in service between 1964 to 1967.  His service personnel 
records reflect that he was awarded non-judicial punishment 
for offenses committed October 15th and 16th, 1966, including 
unauthorized absence, failure to obey a lawful order and 
destruction of government property.  

Review of the veteran's service medical records reveals no 
complaints or findings indicative of chronic psychiatric 
problems during service.  An October 19, 1966 record showed 
that the veteran came in to "S.C." (sick call) in a nervous 
state of mind after realizing that he had done something 
wrong earlier in the week.  The veteran reportedly stated 
that he was scared.  Symptoms were noted to include 
nervousness, an inability to retain food, and loss of sleep.  
He was given 50 mg. of Thorazine and returned to work in a 
better frame of mind after rest.        

The report of a July 1967 examination prior to separation 
from service indicated that the veteran was psychiatrically 
normal.  On his report of medical history, the veteran noted 
no frequent trouble sleeping, no frequent or terrifying 
nightmares, no depression or excessive worry, and no nervous 
trouble of any sort.    

Records show that the veteran began receiving outpatient 
treatment at the VA facility in San Jose, CA, in July 1991.  
Diagnoses included major depression, personality disorder and 
psychotic disorder not otherwise specified (July 1991); major 
depression with psychotic features (August 1991); and major 
depressive episode with psychotic features and PTSD (November 
1991 examination report).

The veteran submitted his claim for service connection for 
PTSD in November 1991.  

A December 1991 letter from a private physician indicated 
that the veteran had been treated with anti-depressants and 
group therapy under the diagnosis of major depression, 
recurrent, since August 1991.

On VA examination in January 1992, the examiner noted that 
the veteran displayed varying degrees of anxiety during the 
interview and examination.  He reported that the veteran was 
quite vague and markedly indirect, that he exhibited no 
pressured speech, and that his thoughts seemed disconnected.  
The veteran asserted that his problems began with an incident 
during his military training where he was locked in a black 
box.  He stated that since this incident, he has experienced 
irritability, crying spells and belligerent episodes.  The 
examiner noted that while the veteran reported a private 
diagnosis of PTSD, a letter from his private physician 
indicated only the diagnosis of major depression.  The 
diagnosis included history of major depression.   

On VA psychiatric examination in January 1992, the veteran 
again reported the incident during military training where he 
was evidently beaten and placed in black box as a simulated 
prisoner of war (POW).  He stated that he was in a support 
unit for swift boats while in Vietnam, but he could not 
recall his unit.  The veteran also noted an incident in 
Vietnam where he had an emotional outburst, during which time 
he climbed on a table and disrupted the showing of a movie.  
Traumatic events subsequent to service reportedly included 
the murder of his daughter and his step-father.  In his 
summary, the physician indicated that the veteran had a 
number of traumatic events occur in his life in addition to 
service, and that it was difficult to isolate exact 
stressors.  The examiner noted that the veteran was 
depressed, emotionally upset and possibly marginally 
psychotic.  He concluded that the veteran may have PTSD but 
it is very difficult to get a substantiating history.  The 
diagnoses were major depression and possible PTSD (requires 
further evaluation).

In a February 1992 statement, the veteran reported stressful 
events during service as including his service in Vietnam on 
river patrol duty with a swift boat crew, an incident during 
training where he was placed in a box as a practice POW, and 
engaging in a heavy fire fight while manning a tower when the 
enemy attacked in 1966.  

The veteran gave a vague account of stressful combat 
situations while in Vietnam during his next VA examination in 
July 1992.  He also noted the black box incident and stated 
that he had received some psychiatric treatment while in 
Vietnam.  He related that his father had been killed in 
Korea.  The diagnosis was schizophrenic reaction, paranoid 
type, manifested by paranoid ideation, auditory 
hallucinations, depression with suicidal ideation, mental 
confusion, and isolation.

With this information on file, the RO denied the veteran's 
claim for service connection for PTSD in an August 1992 
decision.

In February 1995, the Board remanded the case for additional 
development.

In a March 1995 statement, the veteran reported that in 1966 
he underwent practice POW situation training while at Camp 
Pendleton, during which time he was beaten and thrown into a 
black box.  He indicated that he felt trapped, without 
protection, and in fear of imminent death.  The veteran 
stated that after this incident he had nightmares, heard 
voices, and experienced rage.  These symptoms reportedly 
continued while he served in Vietnam.  He stated that he was 
sent to the 85th EVAC medical unit because of his strange 
behavior.  The veteran noted that the symptoms continued 
after separation from service and caused problems with 
employment and relationships throughout his life.  

In an April 1995 statement, the veteran's wife reported that 
the veteran has had tearful episodes, nightmares, auditory 
hallucinations, and other unexplained, sudden outbursts that 
terrorize her and the children.     

Records added to the claims file indicate that the veteran 
underwent Survival, Evasion, Resistance, and Escape Training 
in February 1966.  

In a June 1996 report, the Director of the ESG noted that the 
veteran's personnel records do not indicate that he was 
assigned to the U.S. Naval Support Activity, Saigon, 
Detachment Qui Nhon, nor do they reflect that he served as a 
swift boat operator.  Furthermore, he reported that stressors 
such as the veteran's account of being beaten and thrown into 
a black box during POW training exercises, will not be found 
in the combat records.  Attached with this report were copies 
of command histories for the U.S. Naval Support Activity, 
Saigon, during 1966 and 1967.  Review of the command 
histories does not show any enemy contact during the months 
that the veteran served in Vietnam. 

Outpatient treatment records from the VA facility in San Jose 
show ongoing treatment for psychiatric problems, substance 
abuse and depression from 1992 through 1997.

In early 1999, the veteran was sent for VA examination by two 
examiners.  The claims file was reviewed in detail prior to 
the examinations.  On the February 1999 examination report, 
the examining physician stated that the veteran was 
reportedly involved in a heavy fighting situation in 1966, 
after which time he went to the evacuation hospital for 
attention to his emotions and nerves.  The physician also 
pointed out that there are apparently no records of this 
contact, or of any inservice contact with a psychiatrist 
within the veteran's military file.  The incident where the 
veteran was placed in a black box during potential POW 
training was described as a possible catastrophic stressor 
for PTSD.  Prior diagnoses were noted to include paranoid 
schizophrenia, major depression and a personality disorder.  
The veteran was reported to be a poor historian.  When 
questioned with regard to his Vietnam experiences, the 
veteran stated that he performed a dangerous type of work in 
"NAG" with headquarters in Saigon.  He stated that his unit 
was engaged by the enemy on one occasion but incurred no 
casualties.  He remembered situation flares, tracers and 
helicopters.  Immediate stressors were reported to include 
the recent murder of his baby sister, another sister going 
blind from diabetes, and his mother's stroke.  On mental 
status examination it was noted that the veteran was a vague 
and poor historian with a certain lability to his 
presentation.  On summary of psychological testing, it was 
noted that the veteran was given a clinical interview, Millon 
Clinical Multiaxial Inventory-II, and Rorschach.  Test 
results were compatible with a diagnosis of major depression 
with psychotic features.  The diagnosis included major 
depression with psychotic features, polysubstance abuse by 
history, borderline psychosis.  In the final opinion, the 
examiners reported that the veteran's history is not typical 
for PTSD.  His service related stressors are not documented 
and he has multiple present day stressors which make it 
difficult to assign his symptoms to one particular stressor.  
His psychological testing results are suggestive of 
depression with psychotic features rather than PTSD.  His 
report of a black box stressor is unconvincing.  In 
conclusion, the examiners found that it was their opinion 
that the veteran did not meet diagnostic criteria for PTSD.

In an addendum to supplement the findings of the two 
psychiatrists, a VA examiner indicated that the "actuarial" 
personality test results are fully consistent with an 
impression of Major Depression with Psychotic Features.  
Additionally, the examiner stated that with regard to the key 
stressor event of being locked in a small box as part of his 
special military training, there are some features that do 
not make logical sense in his description.  He also noted 
that the veteran denies that he was still experiencing stress 
related to his single reported firefight experience in 
Vietnam.  The examiner's opinion was that the essential 
feature is the validity of the veteran's self-report of his 
key stressor event, which reportedly occurred in a high 
security combat readiness training program.  He stated that 
he could see no way to confirm or disconfirm the veteran 
story.  The examiner concluded that in the absence of 
objective evidence, he agrees that the PTSD diagnosis can not 
be assigned reliably based on the veteran's self-report 
alone.  The impression was Major Depression, Severe, with 
Psychotic Features.

Additional VA records dated from April 1997 through January 
2000 show that the veteran continued to receive treatment for 
physical problems and medications for problems including 
depression, substance abuse and PTSD. 


II.  Analysis

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2001).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id. 

Prior to the effective date of this regulation on June 18, 
1999, and at the time of the veteran's claim for service 
connection for PTSD, the requirements for service connection 
for PTSD consisted of medical evidence establishing a clear 
diagnosis of the condition; credible supporting evidence that 
the claimed stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1996).  

The prior regulation also provided that, if the claimed in-
service stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation, such as the Purple 
Heart Medal, Combat Infantryman Badge, or similar combat 
citation, would be accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed in- 
service stressor. Id.

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board finds 
that, in this case, the new regulation effective in June 1999 
is more favorable to the veteran because it merely requires a 
diagnosis of PTSD, and not the additional requirement of a 
"clear" diagnosis of PTSD.

Review of the record reveals that a number of medical records 
dated in 1991 and 1992 contain diagnoses of PTSD and possible 
PTSD (as well as other diagnoses such as Major Depression, 
Schizophrenia, substance abuse, and personality disorder).  
While the Board finds an opposing conclusion reached by VA 
examiners performing a more thorough examination in 1999 to 
be more persuasive, the 1991 and 1992 records do constitute 
medical evidence of a diagnosis of PTSD and, as such, satisfy 
the first requirement for service connection.

As noted above, another requirement for service connection 
for PTSD is that the record show the claimed inservice 
stressor events actually occurred.  The veteran has 
essentially argued that he has PTSD due to stressful 
inservice events including: an incident where he reportedly 
engaged in a heavy fire fight while manning a tower when the 
enemy attacked in 1966; an incident during service where he 
was reportedly locked in a black box while training; and 
alleged service on river patrol duty with a swift boat crew 
in Vietnam.

In this case, the evidence does not reflect that the veteran 
engaged in combat with the enemy.  The veteran was not 
awarded any combat decorations or certificates that would 
indicate that he had combat experience.  As such, the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

After thorough review of the entire file, the Board finds 
that the veteran has not introduced into the record any 
evidence that corroborates his claimed in-service stressors.  
The veteran's service records support that he received 
survival training and that he served in Vietnam, but they do 
not support the occurrence of the alleged incident with the 
black box, the alleged firefight, or any reported river 
patrol duty with a swift boat crew.  The veteran has 
submitted no independent evidence to verify any of the 
alleged inservice stressor events, and the RO's attempts to 
verify such stressor events through the Director of the ESG 
did not result in any evidence supporting the veteran's 
claim.  The Board notes that in his June 1996 report, the 
Director specifically noted that the veteran's records did 
not reflect that he served as a swift boat operator.  
Additionally, review of the command histories from the 
veteran's unit did not show any enemy contact during the 
months that the veteran served in Vietnam.

The file contains no evidence supporting the veteran's 
account of the occurrence of the alleged inservice stressors.  
As such, there is no evidence corroborating the events that 
the veteran claims caused him to develop PTSD.  Absent such 
corroborating evidence, a fundamental requirement for 
establishing service connection for PTSD has not been met, 
and the veteran's claim for service connection must be 
denied. 


ORDER

Service connection for PTSD is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

